Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 8/1/2022 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.  Claims 1-14, 16, and 19-20 are pending.  
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue 1: The applicant argues with respect to independent claim 1 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  Lindsay as cited in the rejection section does teach classification emails into a group based on the subject extracted. 
(B)	Rejection under 35 U.S.C. 103
Issue 1: The applicant argues with respect to claim 9 that the references do not teach the claimed limitations because “Lindsay does not teach “determines contacts for the desired email exchange automatically based on the participants of the real time conversation” and “because Serr does not teach “the number of chat messages that the participant has sent in the chat conversion”.
Examiner respectfully disagrees. It is the combination of Lindsay and Serr that teach the claimed limitation, not Lindsay or Serr alone.  Applicant appears to be attacking the reference individually.  Any piecemeal analysis is not allowed.
Issue 2: The applicant argues that Lindsay in view of ON does not teach the claimed limitations.
This argument is moot in light of the new ground of rejections set forth below.
Issue 3: The applicant’s arguments regarding dependent claims are based on arguments above.  See Examiner’s response above.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-2, 4-6, 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lindsay et al (US 2016/0323235).
As to claim 1, Lindsay discloses a system for automatically converting one or more emails to one or more chat conversations, comprising:
a memory storing instructions (figure 5); and
a processor (figure 5) configured to execute the instructions to:
receive an email thread having a plurality of emails (claim 1, “receiving…the email conversation”; claims 3-4, “parsing the email conversation…wherein the body of the email conversation is further parsed into a plurality of email replies”), 
receive a request to convert the email thread to a chat conversation (claim 1, limitation 1; [0027]-[0031]), 
determine a plurality of participants from the email thread by extracting email addresses or names from the To, From, CC, and BCC fields within the email thread (claim 1, limitation 2, “identifying, by the processor, a sender and one or more recipients from at least the email request and the email conversation”; [0030]-[0031], “”receives the message and verifies that the sender is authorized… validates that all of the recipients have valid accounts… the members of the group chat are the recipients of the email.  The gateway can determine the recipients from email address located either in the header portion of the email”, wherein To, From, CC, and BCC are the only fields of an email header that contains sender/recipients’ email addresses), 
arrange the plurality of participants into a plurality of sub-groups of participants based on the email thread, each sub-group including two or more participants (claims 3-4, “parsing the email conversation…wherein the body of the email conversation is further parsed into a plurality of email replies”, wherein each sender/recipient pair associated with each of the plurality of email replies constitutes a sub-group of participants),
parse the email thread to determine a plurality of conversation flows (claim 4, “wherein the body of the email conversation is further parsed into a plurality of email replies, the IM service adding each email reply as a separate message to the IM chat session” wherein the plurality of email replies are equivalent to a plurality of conversation flows), each conversation flow corresponding to a subset of emails included in the plurality of emails exchanged within one of the plurality of sub-groups of participants (see citation above, each reply email corresponding to a pair of sender/recipient); and 
generate a plurality of chat conversations respectively-corresponding to the plurality of conversation flows (see citation in preceding limitation, i.e., claim 4, “wherein the body of the email conversation is further parsed into a plurality of email replies, the IM service adding each email reply as a separate message to the IM chat session” wherein the plurality of chat messages in the IM chat session are equivalent to a plurality of chat conversations.  Also see figure 4, steps 430-460; [0081]),	wherein at least one conversation flow comprises a logical flow ([0081], email group corresponding to each of the first and second request constitute a logical flow; see [0032], an email group having a same/similar subject is considered a logical flow), and
the processor is further configured to determine the logical flow by classifying the plurality of emails within the email thread by subject based on context clues extracted from the plurality of emails ([0032]).
As to claim 5, see similar rejection to claim 1.
As to claim 2, Lindsay discloses the system of claim 1, further comprising instructions to:
receive an identifier associated with a user; compare the identifier to a database of known identifiers; and continue executing the instructions only if the identifier matches a known identifier ([0045], checking with the database to determine whether the sender/recipient has a valid IM account implies comparing identifiers to determine whether there is a match).
As to claim 6, see similar rejection to claim 2.
As to claim 4, Lindsey discloses the system of claim 1, wherein the instructions to receive an email thread further comprise instructions to:
receive a forwarded email having the email thread ([0029], “forward”); and
extract the email thread from the forwarded email ([0029]-[0032]).
As to claim 8, see similar rejection to claim 4.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of Ishikawn (US 2001/0037314).
As to claim 3, Lindsay discloses the system of claim 1, further comprising instructions to:
generate a unique confirmation code in response to the request; transmit the unique confirmation code to a user ([0033], invitation can be considered a unique confirmation code); receive a code from the user ([0033], response is the received code); but does not expressly disclose continue executing the instructions only if the code from the user matches the unique confirmation code.  Ishikawn discloses continue executing instructions only if a code from a user matches a unique confirmation code ([0016]).
	Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Lindsay with Ishikawn.  The suggestion/motivation of the combination would have been to improve security.
As to claim 7, see similar rejection to claim 3.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of Garai et al (US 2018/0217848).
As to claim 16, Lindsey discloses 
a system for automatically converting one or more emails to one or more chat conversations, comprising:
a memory storing instructions; and
a processor configured to execute the instructions to:
receive an email thread having a plurality of emails (see citation in rejection to claim 1),
receive a request to convert the email thread to a chat conversation (see citation in rejection to claim 1),
determine a plurality of participants from the email thread by extracting email addresses or names from the To, From, CC, and BCC fields within the email thread (see citation in rejection to claim 1), 
arrange the plurality of participants into a plurality of sub-groups of participants based on the email thread, each sub-group including two or more participants (see citation in rejection to claim 1),
parse the email thread to determine a plurality of conversation flows, each conversation flow corresponding to a subset of emails included in the plurality of emails exchanged within one of the plurality of sub-groups of participants (see citation in rejection to claim 1), and
generate a plurality of chat conversations based on the plurality of conversation flows (see citation in rejection to claim 1),
wherein the plurality of conversation flows comprises a plurality of temporal flows ([0079]-[0081], reply messages are temporally subsequent), but does not expressly disclose
the processor is further configured to determine the plurality of temporal flows based on timestamps of the plurality of emails, the plurality of temporal flows include a first temporary flow associated with a main timeline and a second temporary flow associated with a tributary timeline, the main timeline corresponding to a first subset of the plurality of emails exchanged within a first sub-group of the plurality of participants, the tributary timeline corresponding to a second subset of the plurality of emails exchanged within a second subgroup of the plurality of participants, the first subset of emails and the second subset of emails being exchanged concurrently.
Garai discloses determine a plurality of temporal flows based on timestamps of the plurality of emails, the plurality of temporal flows include a first temporary flow associated with a main timeline and a second temporary flow associated with a tributary timeline, the main timeline corresponding to a first subset of the plurality of emails exchanged within a first sub-group of the plurality of participants, the tributary timeline corresponding to a second subset of the plurality of emails exchanged within a second subgroup of the plurality of participants, the first subset of emails and the second subset of emails being exchanged concurrently (figure 3; figure 4; [0026]-[0027]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Lindsey with Garai.  The suggestion/motivation of the combination would have been to illustrate forking in the thread (Garai, [0026]).
11.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of Waltermann et al (US 2016/0065519).
As to claim 19, Lindsay discloses the claimed invention substantially as discussed in claim 1, but does not expressly disclose a fork representing a split in a flow.  Waltermann discloses a concept of a fork representing a split in a flow ([0041]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Lindsay and Waltermann.  The suggestion/motivation of the combination would have been to detect conversation context fork (see Waltermann, [0041]).
As to claim 20, Lindsay-Waltermann discloses the system of claim 19, wherein the folk divides a conversation flow in to a main flow and a tributary flow (Waltermann, [0041]).
12.	Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay, as applied to claim 1 above, and further in view of Serr (US 8438225).
As to claim 9, see citation in rejection to claim 1, and [0062], “While the paragraphs above have dealt with processes for migrating email conversations to IM chat sessions, the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”  See also [0062], “the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”  However, Lindsay does not expressly disclose determine whether to place a participant on a CC field, a BCC field, or a To field of an email based on the number of chat messages that the participant has sent in the chat conversation.  Serr discloses a concept of determining whether to place a recipient on a CC field, a BCC field, or a To field of an email based on the number of chat messages that the participant has sent in the chat conversation (col. 9, lines 15-35, “based on real time conversation” implies at least one chat message).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Lindsay with Serr.  The suggestion/motivation of the combination would have been to send email communications based on context of the chat messages (Serr, col. 9, lines 15-35).
As to claim 12, see similar rejection to claim 9.
As to claim 10, see citation in rejection to claim 2, and Lindsey, [0062], “While the paragraphs above have dealt with processes for migrating email conversations to IM chat sessions, the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”
As to claim 13, see similar rejection to claim 10.
13.	Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay-Serr, as applied to claim 1 above, and further in view of Ishikawn (US 2001/0037314).
As to claim 11, see similar rejection to claim 3, and Lindsey, [0062], “While the paragraphs above have dealt with processes for migrating email conversations to IM chat sessions, the present technology can be utilized to convert/migrate IM chat sessions into email conversations, and to convert individual IM messages into individual email messages.”
	As to claim 14, see similar rejection to claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/Primary Examiner, Art Unit 2458